             Case 7:20-cv-01332-PMH Document 13 Filed 03/24/20 Page 1 of 1
Attomey(s)        Bromberg Law Office, P.C.
Index#           7:20-CV-01332-NSR
Purchased/Filed: February 14, 2020
State of New York
Court:            U. S. District
County:           Southern Dist.
                                   AFFIDAVIT OF SERVICE- SECRETARY OF STATE
                                                 Dana Stephenson
                                                                                                                     Plaintiff(s)


                                                       against


                                          Exclusive Motor-Sports LLC et al
                                                                                                                     Defendant(s)

    STATE OF NEW YORK)                        DESCRIPTION OF PERSON SERVED:                           Approx. Age:    55 yrs
    COUNTY OF ALBANY ) SS
    CITY OF ALBANY   )                       Weight:   120 lbs Height:       5' 1"    Sex: Female Color of skin :      White
                                                                                                                     - - --
                                             Hair color:   Brown   Other:
                                                                            - - - - - - - - - - - - - - - --
                      Se an Warner                            , being duly sworn, deposes and says : deponent is over
    the age of eighteen (18) years; is not a party to this action , and resides in the State of NY, and that on
             March 9, 2020              , at 12:25PM , at the office of the Secretary of State of the State of NY,
    located at 99 Washington Ave, 6th Fl , Albany, New York 12231 deponent served :
                                            Summons in A Civil Action & Complaint




    on
                                                       Exclusive Motor Cars LLC

     the Defendant in this action, by delivering to and leaving with                            Nancy Dougherty
     AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the
     Office of the Secretary of State of the State of New York, two (2) true copies thereof and that at the time of
     making such service, deponent paid said Secretary of State a fee of                  $40       dollars; That said service
     was made pursuant to Section           LIMITED LIABILITY COMPANY LAW §303.


     Deponent further says that deponent knew the person so served as aforesaid to be the agent in the Office

    of the Secretary of State of the State of New York, duly authorized to accept such service on behalf of said

     defendant.
    Sworn to before me on this

                                   March 2020


                             FAITHCO Y                                                           Sean Warner
                    NOTARY PUBLIC, State of New Y
                     No. 01CO6158874, Albany Coun                                       lnvolce•Work Order# 2007163
                     Commission Expires Jan 8, 2023
                                                                                     Attorney File # Stephenson
